Name: Commission Regulation (EEC) No 3575/86 of 24 November 1986 amending Regulation (EEC) No 1151/86 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 331 /10 Official Journal of the European Communities 25. 11 . 86 COMMISSION REGULATION (EEC) No 3575/86 of 24 November 1986 amending Regulation (EEC) No 1151/86 continuing the promotional and pub ­ licity measures in respect of milk and milk products referred to in Regulation ^ (EEC) No 723/78 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1151 /86 is hereby amended as follows : 1 . In Article 1 (3), the date '1 October 1987' is replaced by '1 March 1988'. 2. In Article 3 (2), the date '1 June 1986' is replaced by '15 December 1986'. 3 . In Article 5 ( 1 ), the date '1 July 1986' is replaced by '1 January 1987'. 4. In Article 5 (2), the date '1 August 1986' is replaced by *1 February 1987'. 5. In Article 5 (3), the date '1 October 1986' is replaced by '1 March 1987'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1338/86 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1 151 /86 (2) provides for promotional and publicity measures in respect of milk and milk products ; Whereas Article 3 (2) of Regulation (EEC) No 1151 /86 provides that proposals must reach the competent autho ­ rity before 1 June 1986 ; whereas, in view of difficulties encountered in certain Member States when applying the Regulation owing on the one hand to the production and marketing structure for milk products and on the other hand to difficulties of an administrative nature, that date should be put back ; whereas the date by which the list of accepted proposals should be forwarded to the Commis ­ sion and, in addition, the final date for concluding contracts for the measures selected must be put back accordingly ; Whereas the measures provided for in this Regulation ar^ in accordance with the Management Committee for Milk and Milk Products, , . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety, and directly applicable in all Member States . Done at Brussels, 24 November 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 131 , 26. 5. 1977, p. 7. 0 OJ No L 119, 8 . 5. 1986, p. 27. (3) OJ No L 105, 22. 4. 1986, p. 11 .